DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:  
Claim 1 – It is believed that lines 7-8 contains a mistake. The phrase "the distal end of the second section configured to be telescopically received within the proximal end of the first section" should instead be "the proximal end of the second section configured to be telescopically received within the distal end of the first section", since Fig. 3A of the present disclosure reflects that. The bottom (distal) end of the first section 310a fits over the proximal (upper) end of the second section (310b), and and claim 1 should be amended to reflect that since according to the present disclosure: “the term “distal” refers to the portion that is described which is further from a user, while the term “proximal” refers to the portion that is being described which is close to a user” (PP [0004]).
Claim 5 – Basis for “the proximal lip” is introduced in line 2, yet this component is referred to as “the lip” in line 4. This line should be amended to read “peripheral surface of the proximal lip” instead to align with the original naming convention.
Claim 6 – Basis for “the proximal lip” is introduced in line 2 of claim 5, yet in line 1 of claim 6 this component is referred to as “the lip”. This line should be amended to read “wherein the proximal lip includes a port” instead to align with the original naming convention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "row-like spatial configuration" in claim 1 is a relative term which renders the claim indefinite.  The term "row-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The plurality of holes do not need to be organized in rows in order to be row-like, as certain random spatial configurations may be considered to be more row-like than another random spatial configurations.
Claim 6 recites the limitation "the lip" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 is dependent on claim 1, yet the proximal lip is introduced in claim 5. Claim 6 should be amended to depend from claim 5 instead, and read “wherein the proximal lip”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchek et al. (PGPub US 2006/020015 A1).
With respect to claim 1, Marchek et al. discloses a tissue guard (300 in Fig. 3A, can be considered a guard because it is placed between tissue and any instruments inserted through it), comprising: a body (320 and 330) comprising a first section (320) and a second section (330) each defining an open proximal end, an open distal end, and a lumen extending therethrough (open ends at 340a and 340b, PP [0039]: “The access device 300 has a first proximal section 320 having a hollow tubular body defining a first path 340a and a second distal section 330 having a hollow tubular body defining a second path 340b extending along a longitudinal axis of the device”), the distal end of the first section (bottom end of 320) including a plurality of resilient fingers (325) operably coupled thereto, each of the plurality of resilient fingers (325) including a flange (unmarked L-shaped end, shown in close-up view of Fig. 3A below) biased towards the distal end of the first section (PP [0039]: Alternately, the distal end 322 of the proximal section may have spring-loaded fingers 325 to engage the grooves 335 on the distal section to hold the two sections together at a fixed length", biased inwards radially towards body of 320), the second section (330) including a corresponding plurality of holes (335) defined therein in annular row-like spatial registration (PP [0039]: "The outer surface of the distal section has individual grooves 335 cut circumferentially around the longitudinal axis", grooves/holes are individual and not a single spiral) with the plurality of resilient fingers (325), the distal end of the second section (bottom end of 330) configured to be telescopically received within the proximal end of the first section (upper end of 320, while this is believed to be an error as stated in the Claim Objections above, the distal end of 330 is radially received within the proximal end of 320) such that mechanical engagement of the plurality of fingers (325) with a row of annular holes (335) locks the first section (320) relative to the second section (330, PP [0039]: "Alternately, the distal end 322 of the proximal section may have spring-loaded fingers 325 to engage the grooves 335 on the distal section to hold the two sections together at a fixed length") to incrementally adjust the height of the body (320 and 330, see height difference in Fig. 3A versus 3B).

    PNG
    media_image1.png
    485
    520
    media_image1.png
    Greyscale

Regarding claim 2, Marchek et al. discloses all of the preceding limitations as shown above, and further discloses wherein each flange (unmarked L-shaped end, shown in close-up view of Fig. 3A above) of the plurality of fingers (325 in Figs. 3A-B) is movable between a first configuration to facilitate insertion of the second section (330) within the first section (320) and a second configuration wherein each flange (unmarked L-shaped end, shown in close-up view of Fig. 3A above) of the plurality of fingers (325) mechanically engages a corresponding hole (335) of the corresponding plurality of holes (335) (PP [0039]: "Alternately, the distal end 322 of the proximal section may have spring-loaded fingers 325 to engage the grooves 335 on the distal section to hold the two sections together at a fixed length", the fingers are spring loaded to bias inward therefore there are two configurations, engaged and disengaged).
With respect to claim 3, Marchek et al. discloses all of the preceding limitations as shown above, and further discloses wherein each flange (unmarked L-shaped end, shown in close-up view of Fig. 3A above) of the plurality of fingers (325 in Figs. 3A-B) is biased towards the second configuration (PP [0039]: "Alternately, the distal end 322 of the proximal section may have spring-loaded fingers 325 to engage the grooves 335 on the distal section to hold the two sections together at a fixed length", biased inwards towards engaged configuration).
Regarding claim 4, Marchek et al. discloses all of the preceding limitations as shown above, and further discloses wherein each flange (unmarked L-shaped end, shown in close-up view of Fig. 3A above) of the plurality of fingers (325 in Figs. 3A-B) is configured to ratchet within successive holes (335) of the corresponding plurality of holes (335) when the first section (320) is moved distally atop the second section (330) to reduce the height of the body (320 and 330) to a desired height (320 ratchets over 330 between Figs. 3A-B).
Regarding claim 7, Marchek et al. discloses all of the preceding limitations as shown above, and further discloses wherein the body (320 and 330 in Figs. 3A-B) of the tissue guard (300) is made from a material resistant to cuts or tears from surgical instrumentation (PP [0034]: "The access device can be formed of any suitable surgical material, such as, but not limited to, plastic and surgical stainless steel", surgical stainless steel is resistant to cuts/tears).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marchek et al. (PGPub US 2006/020015 A1) over Ip et al. (PGPub US 2019/0110786 A1) and further in view of Suh et al. (PGPub US 2013/0178710 A1).
Regarding claim 5, Marchek et al. discloses all of the preceding limitations, as shown above. Marchek et al. further discloses wherein the first section (320 in Figs. 3A-B) of the body (320 and 330) includes a proximal lip (lip at upper end of 320, shown below).

    PNG
    media_image2.png
    589
    546
    media_image2.png
    Greyscale

	However, Marchek et al. fails to disclose wherein the proximal lip extends inwardly towards the lumen to form an annular channel defined therein configured to direct surgical exhaust and surgical fluids from an operating cavity to a port defined in an outer peripheral surface of the lip.
	In the same field of endeavor of access ports for placement in incisions (abstract), Ip et al. teaches a tissue guard (445 in Fig. 4A, can be considered a guard because it forms a barrier between tissue and surgical instruments when placed) with a body (490) comprising a proximal lip (450) wherein the proximal lip (450) extends inwardly towards the lumen (lumen between 450 and 455) to form an annular channel defined therein configured to direct surgical exhaust and surgical fluids (PP [0072]: “The diffusing upper ring 450 may be hollow, defining a flow path for gases therein”), wherein the proximal lip (450) further includes a port (470 and 475) defined in an outer peripheral surface of the lip (450).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Marchek et al. disclosure to incorporate the teachings of Ip et al. and include wherein the proximal lip extends inwardly towards the lumen to form an annular channel defined therein configured to direct surgical exhaust and surgical fluids. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of parts that would have yielded predictable results.
	However, since the proximal lip taught by Ip et al. is configured for introducing fluids into a cavity, it further fails to teach wherein the proximal lip is configured to direct surgical exhaust and surgical fluids from an operating cavity to a port defined in an outer peripheral surface of the lip.
	In the same field of endeavor of surgical access systems (abstract), Suh et al. teaches a tissue guard (8b in Fig. 4, can be considered a guard because it forms a barrier between tissue and surgical instruments when placed) with a body (16, 32, and 30) comprising a lip (30) wherein the lip (30) extends inwardly towards the lumen (central lumen between 32 and 30) to form an annular channel defined therein (64 in Fig. 6, PP [0126]: “the first retention ring 30 comprises a hollow ring 64”) configured to direct surgical exhaust and surgical fluids from an operating cavity to a port (68 in Fig. 6) defined in an outer peripheral surface of the lip (30, PP [0126]: “The fluid removal conduit 68 may be placed in fluid communication with the outlet conduit 42, which may be connected to a medical suction device 72 (see FIG. 4), pump, or vacuum such that the outlet conduit 42 is a suction tube. The medical suction device 72 creates a pressure that is lower than atmospheric pressure to remove fluid from the surgical site”). 
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Marchek et al. and Ip et al. combination to incorporate the teachings of Suh et al. and include wherein the proximal lip is configured to direct surgical exhaust and surgical fluids from an operating cavity to a port defined in an outer peripheral surface of the lip, rather than direct fluids from a port and into an operating cavity. As shown by Suh et al. the siphoning of fluids from an operating cavity is well known in the art, and one of ordinary skill in the art would have been motivated to perform this modification in order to improve surgical site visibility (PP [0143]: “In several embodiments, the fluid removal system is positioned in a manner that is highly effective at removing unwanted fluid, which can increase surgical site visibility. Increasing surgical site visibility can improve patient outcomes by enabling more precise surgery and can reduce procedure times, which can lower the probability of SSI”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marchek et al. (PGPub US 2006/020015 A1) in view of Ip et al. (PGPub US 2019/0110786 A1).
With respect to claim 6, Marchek et al. discloses all of the preceding limitations, as shown above. Marchek et al. further discloses wherein the first section (320 in Figs. 3A-B) of the body (320 and 330) includes a proximal lip (lip at upper end of 320, shown above).
	However, Marchek et al. fails to disclose wherein the lip includes a port defined therein adapted to connect to a fluid management system.
	In the same field of endeavor of access ports for placement in incisions (abstract), Ip et al. teaches a tissue guard (445 in Fig. 4A, can be considered a guard because it forms a barrier between tissue and surgical instruments when placed) with a body (490) comprising a proximal lip (450) wherein the proximal lip (450) extends inwardly towards the lumen (lumen between 450 and 455) to form an annular channel defined therein configured to direct surgical exhaust and surgical fluids (PP [0072]: “The diffusing upper ring 450 may be hollow, defining a flow path for gases therein”), wherein the proximal lip (450) further includes a port (470 and 475) defined therein adapted to connect to a fluid management system (105 in Fig. 1A, PP [0072]: “The gases inlet 470 may be connectable to an interface tube 430 for receiving gases from a gases source”, note that the specific kind of fluid management system is not specified therefore the fluid diffusion system of Ip et al. reads on this limitation).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Marchek et al. disclosure to incorporate the teachings of Ip et al. and include wherein the lip includes a port defined therein adapted to connect to a fluid management system. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feigenbaum et al. (PGPub US 2009/0287061 A1) teaches an access device (10 in Fig. 1) with two sections (12 and 14) that lock together and vary the height of the instrument (see Figs. 3 and 4).
Davis (PGPub US 2012/0130177 A1) teaches an access port with an adjustable length (abstract).
Okoniewski (PGPub US 2012/0130187 A1) teaches an access port with first and second members that allow the height to be adjusted (abstract). 
Kleyman (PGPub US 2013/0225933 A1) teaches an access port with a height that adjusts via folding of a bendable structure (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771